                   Case 2:20-mj-00114-DJA Document 8 Filed 02/14/20 Page 1 of 5




     NICHOLAS A.TRUTANICH
     United States Attomey
     Ncvada Bar Number 13644
     KIMBERLY M.FRAYN
     Assistant United States Attomey
     501 Las Vegas Boulevard South,Suite l100
 4   Las Vegas,Nevada 89101
     Tcl:702.388.6336/Fax:702.388.6418
 5   Kimberly.仕 ayn@usd可 .gov
     И励″(γ ル/励 ι磁 たノS′α
                      熔
 6
                                    ■INITED   STATES I)ISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8   「 NITED
     ■             STATES OF AMERICA,                    Case   No. 2:20-mj-00114-DJ A

 9                     Plaintl氏
                                                         Stipulation to Extend Deadlines to
 ０




              V.                                         Conduct plsliminary Hearing and
                                                         File Indictment (First Request)
 １




     ARMANDO RIVERAS‐GOMEZ,
       akaJOAQUIN GOMEZ,
 ２




        aka VICTOR CONCEPCION― ORTIZ,

13                     Defendant.

14

15            IT IS HEREBY STIPULATED AND AGREED,by andbetween Nicholas A.

16   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States

17   Attomey, counsel for the United States of America, andNisha Brooks-Whittington,

18   Assistant Federal Public Defender, counsel for Defendant ARMANDO RIVEROS-

19   GOMEZ, aka Joaquin Gomez, aka Victor Concepcion-Ortiz, that the Court schedule the

20   preliminary hearing in this case for no earlier than 45 days from today's date. This request

21   requires that the Court extend two deadlines: (1) that a preliminary hearing be conducted

22   within 14 days of a detained defendant's initial appearance, seeFed. R. Crim. P. 5.1(c); and

23   (2) that an information or indictment be flled within 30 days of a defendant's arrest,   see 18


24   u.s.c.    $ 3161@).
              Case 2:20-mj-00114-DJA Document 8 Filed 02/14/20 Page 2 of 5




 1          This stipulation is entered into for the following reasons:

2           1.     The United States Attorney's Office has developed an early disposition

 3   program for immigration cases, authorized by the Affomey General pursuant to the

4    PROTECT ACT of 2003, Pub. L. 108-27.

 5          2.     The early disposition program for immigration cases is desigped to: (1)

 6   the number of hearings required in order to dispose of a criminal case; (2) avoidhaving

 7   more cases added to the court's trial calendar, while still discharging the government's duty

 8   to prosecute federal crimes; (3) reduce the amount of time between complaint and

 9   sentencing; and(4) avoid addngsignificant time to the grand jury calendar to seek

10   indictments in immigration cases, which in turn reduces court costs.

11          3.     The government has made a plea offer in this case that requires defendant to

t2   waive specific rights and hearings in exchange for "fast-ffack" downward departure under

13   USSG $ 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

74   indicted and before a preliminary hearing is held.

15          4.     Under Federal Rule of Criminal Procedure 5.1(c), the Court "must hold the

t6   preliminary hearing within a reasonable time, but no later than 14 days after the initial

77   appearatce if the defendant is in custody . . . ."

18          5.     However, under Rule 5.1(d), "[w]ith the defendant's consent and upon a

19   showing of good cause-taking into account the public interest in the prompt disposition     of

20   criminal cases-a magisffate judge may extend the time limits in Rule 5.1(c) one or more

2t   times...."
22          6.     Furthermote, under the Speedy Trial Act, 18 U.S.C. $ 3161(b), "[a]ny

23   information or indictment charging an individual with the commission of an offense      shal1


24


                                                     2
                   Case 2:20-mj-00114-DJA Document 8 Filed 02/14/20 Page 3 of 5




 1    be filed within thlrry days from the date on which such individual was arrested or served

 2    with a summons in connection with such charges."

 3           7.          Defendant needs additional time to review the discovery and investigate

 4    potential defenses to make an informed decision as to how to proceed, including whether to

 5    accept the fast-track plea agreement.

 6           8.          Accordingly, the parties jointly request that the Court schedule the

 7    preliminary hearing in this case no sooner than 45 days from today's date.

 8           9.          Defendant is in custody and agrees to the extension of the l{-day deadline

 9    imposed by Rule 5(c) and waives any right to remedies under Rule 5(c) or 18 U.S.C.

10    $ 3161(b),   provided that the information or indictment is filed on or before the date ordered

11    pursuant to this stipulation.

t2           10.         The parties agree to the extension of that deadline.

13           11.         This extension supports the public interest in the prompt disposition of

t4    criminal   cases   by permitting defendant to consider entering into a plea agreement under the

15    United States Attorney's Office's fast-track program for $ 1326 defendants.

1,6          12.         Accordingly, the additional time requested by this stipulation is allowed

t7    under Federal Rule of Criminal Procedure 5.1(d).

18           13.         In addition, the parties stipulate and agreethat the time between today and

19    the scheduled preliminary hearing is excludable in computing the time within which the

20    defendant must be indicted and the trial herein must commence pursuant to the Speedy

2l    Trial Act, 18 U.S.C.     $ 3161@) and   (h)(7XA), considering the factors under 18 U.S.C.

22    $ 3161(hX7XBXl) and        (iv).

23

24


                                                         3
              Case 2:20-mj-00114-DJA Document 8 Filed 02/14/20 Page 4 of 5




 1          14.    This is the first request for an extension of the deadlines by which to conduct

 2   the prelimtrrary hearing and to file an indictment.

 3          DATED this 13th day of Febn&ty,2020.

 4                                               Respectfully submitted,

 5
                                                  NICHOLAS A. TRUTANICH
 6                                                United States Attomey

 7


 8


 9
     Assistant Federal                                     United States Auorney
10   Counsel for
     ARMANDO
11


t2

r3

t4   ARMANDO RIVEROS‐GOMEZ
15


76

17

18


19

20

21

22

23

24


                                                    4
                    Case 2:20-mj-00114-DJA Document 8 Filed 02/14/20 Page 5 of 5




 1
                                  UNITED STATES DISTHCT COURT
2                                             DISTRICT OF NttVADA
 3   UNITED STATES OF AMERICA,                                         Case   No. 2:20-mj-001 14-DJA

4                          Plainti氏                                    [Proposed] Order on Stipulation to
                                                                       Continue plgliminary Hearing and
 5            V.                                                       Deadline to Indict Defendant

 6   ARMANDO RIVERAS‐ GOMEZ,
       akaJOAQUIN GOMEZ,
 7        aka VICTOR CONCEPCION‐ ORTIZ,

 8                         Defendant.

 9

10            Based on the stipulation of counsel, good cause appearrng, and the best interest                of

11   justice being served; the time requested by this stipulation being excludable in computing

12   the time within which the defendant must be indicted and the trial herein must commence

13   pursuant to the Speedy Trial Act, 18 U.S.C. $ 3161(b) and (h)(7)(A), and Federal Rule                    of

14   Criminal Procedure 5.1, considering the factors under 18 U.S.C.                $ 3161(h)(7XB)(1) and     (iv):

15            IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

16        February 27, 2020                                 be vacated and continued to   April 3, 2020   at the
     On                        at the hour of   4:00 p.m.


                   4:00 p.m.
17   hour of
                                                -,
18            DATED this           20th   day of February,2020.

19
                                   -
20                                                            HONORABLE DANIELJ.ALBREGTS
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24
